Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1, 4, 9, 11, 13, and 16 of A. Padilla-Acevedo et al., US 16/649,936 (Mar. 23, 2020) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejections of claims 10, 14, and 15 under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s cancellation of these claims.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1 and 9 under AIA  35 U.S.C. 103 is withdrawn in view of Applicant’s amendments (see discussion below). Rejection of claim 2 is withdrawn in view of its cancellation.  


Examiner Amendment

An Examiner’s amendment to the record is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Claude F. Purchase on march 5, 2021.  

Amend the claims as follows:

In claim 1 delete the following text:

“further comprising synthesizing a ligand for a transition metal, the method comprising: (A) synthesizing the compound (3): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(3) and its oxo/R4 regioisomer, according to step (A) of claim 1, wherein R1 to R4 are as defined above;”

In claim 1, replace the following text:

“further comprising synthesizing a zirconocene dichloride complex, the method comprising synthesizing the compound (5) and/or its R5/R4 regioisomer according to steps (A) to (C) of claim 2;”

with the text:

“further comprising synthesizing a zirconocene dichloride complex, comprising”

In claim 1 replace “wherein R1 to R5 are as defined in claim 2” with “wherein R1 to R5 are as defined above”.  




“synthesizing the compound (8) and/or its R5/R4 regioisomer according to steps (A) to (E) of claim 3 and”

In claim 4 replace “wherein R1 to R10 are as defined in claim 3” with “wherein R1 to R10 are as defined in claim 1”.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Claims 3, 4, 11, 13, and 16 were indicated as free of the art of record in the previous Office action.  Applicant has incorporated the substantive limitations of previous claims 2 and 3 into instant claim 1 and cancelled previous claims 2 and 3.  As such, instant claim 1 and its dependent claims 4, 9, and 11 are considered free of the art of record and in condition for allowance for the reasons given in the previous Office action.  Note that instant product-by-process claims 13 and 16 are considered free of the art of record (for the reasons given the in the previous Office action) based on the products themselves independent of the method of making.  MPEP § 2113.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622